UNITED STATES DISTRICT C()URT
MIDDLE DISTRICT OF PENNSYLVANIA

MicHAEL E. KEELING, #cv0908,
Piaintiff, clviL AcTioN No. 1118-ev-02195
v. (KANE, J.)

<sAPoRITo, M.J.) § , , _¢,
MR.JoHN WETZEL,etai., ‘~ ~ '

 

Defendants.

MEMoRANDUM /77%

This prisoner civil rights action Was commenced When the plaintiffs w
pro se complaint Was received and filed by the Clerk of Court on November
13, 2018. (Doc. 1). The complaint Was accompanied by a remittance of the
requisite $400 filing and administrative fees. (See Doc. 1, at 23).

On November 20, 2018, noting that a summons had not yet been
issued to the plaintiff in accordance With Rule 4(b) of the Federal Rules of
Civil Procedure, We entered an Order directing the Clerk to issue a
summons and provide it to the plaintiff for service of the complaint upon
the named defendants (Doc. 5). The Clerk issued a summons and mailed it
and related forms to the plaintiff that same day. (Doc. 6).

On December 12, 2018, we received a letter from the plaintiff

expressing his confusion about the procedure for service of original

process. (Doc. 8). The letter suggests that the plaintiff is under the
mistaken impression that service of the summons and complaint Was to be
performed by the United States Marshals Service. (Id.). We shall construe
this letter as a motion for service by a United States marshal, deputy
marshal, or some other person specially appointed by the Court, pursuant
to Rule 4(c)(3) of the Federal Rules of Civil Procedure. See generally Mala
v. Crown Bay Marina, Inc., 704 F.3d 239, 244-46 (3d Cir. 2013) (discussing
a court’s obligation to liberally construe pro se pleadings and other
submissions, particularly When dealing With imprisoned pro se litigants).

At one time, all process in federal civil litigation Was served by the
United States Marshals Service. FROF, Inc. v. Harris, 695 F. Supp. 827 ,
828-29 (E.D. Pa. 1988). In its current incarnation, however, Rule 4 has
been amended to generally allow service of a summons and complaint by
“ [a] ny person Who is at least 18 years old and not a party” to the litigation.
See Fed. R. Civ. P. 4(c)(2); FROF, 695 F. Supp. at 829. The purpose of this
change Was “to reduce the burden on the United States Marshal[s] Service
of serving civil process in private litigation, Without endangering the

effective and efficient service of civil process.” See Changes in Federal

Summons Service Under Amended Rule 4 of the Federal Rules of Ciz)il

Procedure, 96 F.R.D. 81, 127 (1983) (advisory committee note to proposed
Rule 4(0)). Thus, it is now the plaintiff Who “is responsible for having the
summons and complaint served within the time allowed by Rule 4(m) and
[who] must furnish the necessary copies to the person who makes service.”
Fed. R. Civ. P. 4(0)(1).

But Rule 4 retains two exceptions under which the United States
Marshals Service continues to serve summonses and complaints in civil
litigation. First, service by a United States marshal, deputy marshal, or
some other person specially appointed by the Court is mandatory in in
forma pauperis and seamen’s suits. Fed. R. Civ. P. 4(c)(3); see also 28
U.S.C. § 1915(d); 28 U.S.C. § 1916. Second, at the plaintiffs request,
service by a United States marshal, deputy marshal, or some other person
specially appointed by the Court may be ordered by the Court at its
discretion. Fed. R. Civ. P. 4(c)(3); see also Koger v. Bryan, 523 F.Bd 789,
803 (7th Cir. 2008).

The plaintiff here is not entitled to service by the United States
Marshals Service as a matter of course because he has not been authorized

to proceed in forma pauperis in this action and this is not a seamen’s suit.

See Fed. R. Civ. P. 4(c)(3); see also 28 U.S.C. § 1915(d); 28 U.S.C. § 1916.

Because the plaintiff is not proceeding in forma pauperis or as a seaman,
the decision falls within the discretion of the Court. See Fed. R. Civ. P.
4(c)(3); see also Koger, 523 F.3d at 803.

We note that this plaintiff has been supplied with the necessary
papers to serve the summons and complaint upon the defendants He has
paid the full $400 filing and administrative fees to commence this suit, and
thus he presumably has either the financial resources to retain a private
process server or the assistance of family or friends Who are not parties to
the action. See Fed. R. Civ. P. 4(c)(2). Moreover, we note that Rule 4(d) of
the Federal Rules of Civil Procedure permits him to request that each
individual defendant waive formal service of process by mailing that
defendant a written notice and request for waiver of service prior to
attempting personal service, and if the defendant fails to waive service
without good cause, the Court is required to impose on that defendant any
expenses later incurred in making personal service and any reasonable
expenses incurred in collecting those service expenses See Fed. R. Civ. P.
4(d)(2). Nevertheless, there is nothing in the record before us to suggest
that the plaintiff has made any good faith effort Whatsoever to effectuate

service of process or to request that the defendants waive formal service.

Accordingly, in the exercise of our discretion, we will deny the
plaintiffs Rule 4(c)(3) motion for service by a United States marshal,
deputy marshal, or some other person specially appointed by the Court,
without prejudice.

An appropriate Order follows

Dated: December l"l , 2018 ajwa F~A(M"f“;'/g
sFSPH F s gioRIT'd,/JR
United Statesél{ Magistrate Judge

